9. The economic partnership agreements (vote)
- Report: Sturdy
- Before the vote on Amendment 23:
(NL) Mr President, the last sentence of Amendment 23 now reads 'calls on the EU to set up the compensation mechanisms required to avert consequences of this sort'. This has met with opposition, for it seems to imply that we, the EU, should carry all financial consequences. In order to avoid this misinterpretation, I would suggest an oral amendment according to which it would read 'calls on the EU to help to set up the compensation mechanisms required to avert consequences of this sort'.
(The oral amendment was accepted)